Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 06/30/2022 has been entered into this application. Claims 2-16 are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 4-6), filed on 06/30/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 2-16 are cancelled.

Allowable Subject Matter
Claims 1 and 17-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a collinear probe beam into said crystal surface, thereby controlling the lateral and temporal transmission of said probe beam, wherein said free charge carrier (FCC) density pattern is controlled by a vortex plate with a topological order of 0 to 8, in combination with the rest of the limitations of the claim. 

As to claims 17-20, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated February 01, 2022.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886